BOOCHEVER, Circuit Judge,
dissenting in part:
I agree with Judge Canby’s opinion except for the holding that the ad hoc, route-specific requirements constitute state standards for the purposes of section 505(a)(iv). I believe that the district court was correct in defining “standard”, as implying some type of preexisting, tangible, objective criteria.
Although there is a dearth of reported cases construing the term “standard,” Romero-Barcelo v. Brown, 643 F.2d 835 (1st Cir.1981), rev’d. on other grounds, 456 U.S. 305, 102 S.Ct. 1798, 72 L.Ed.2d 91 (1982), supports the district court’s construction. The First Circuit held that a state nuisance law which prohibited unreasonably loud noises was too general to constitute a “requirement” as used by Congress in section 4 of the Noise Control Act, 42 U.S.C. § 4903(b). That act provides that federal agencies must comply with state “requirements” for control and abatement of environmental noise. The court reasoned that the word “requirements” contemplates specific, uniform standards rather than general standards that require case-by-case determinations. Id. at 855-56.
More closely in point is Citizens and Landowners Against the Miles City/New Underwood Powerline v. U.S. Dept. of Energy, 683 F.2d 1171 (8th Cir.1982), in which an attempt was made to require the Western Area Power Administration to comply with South Dakota right of way requirements on a case-by-case basis. South Dakota laws provided for general criteria similar to Montana’s “minimum adverse environmental impact” requirement, id. at 1181-82 n. 20, and again, like Montana, sought to tailor the requirements to the specific project. The court pointed out that the substantive standards were to be determined by the state on a case-by-case basis through the permit application procedure. The Eighth Circuit, following our decision in Columbia Basin, held that South Dakota could not impose procedural compliance. It, however, rejected the South Dakota Commission’s ad hoc orders as tantamount to requiring compliance with the state’s procedural requirements. Id. at 1182.
Congress has provided that federal departments give due consideration to state needs. Where practical, they must attempt to resolve conflicts through consultation with appropriate state officials. 42 U.S.C. § 7113. But Congress has not otherwise provided for accommodation of state ad hoc, case-by-case requirements. I therefore would affirm the district court’s decision that compliance with such requirements is not mandated by the Federal Land Policy & Management Act.1

. The majority correctly states that in Columbia Basin we held that the BPA had to comply with Washington substantive standards. That case, however, does not consider the issue before us now of whether state route-specific ad hoc requirements may be enforced as standards.